Citation Nr: 1043117	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for unspecified damage to 
the ears. 

2.  Entitlement to service connection for residuals of a right 
broken collar bone. 

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for residuals of shrapnel 
wounds to the right and left knees and left ankle. 

5.  Entitlement to service connection for choroidal nevus, 
claimed as freckle in the eye and residuals of an eye injury. 

6.  Entitlement to service connection for residuals of a dental 
injury. 

7.  Entitlement to service connection for residuals of a nose 
injury. 

8.  Entitlement to service connection for residuals of a left 
hand injury. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from January 2004 and May 2005 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Board remanded the issues of service 
connection for a dental, nose, left hand, and right knee injuries 
for additional development.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained multiple injuries in an explosion and 
vehicle rollover incident in service. 

2.  The Veteran's unspecified damage to his ears is not 
manifested by a chronic organic ear abnormality but is manifested 
by bilateral sensorineural hearing loss and tinnitus related to 
exposure to high noise levels in service.  

3.  The Veteran's residuals of a fracture of the right clavicle 
are related to injuries sustained in an explosion and rollover 
incident in service. 

4.  The Veteran's degenerative joint disease of the right knee is 
related to injuries sustained in an explosion and rollover 
incident in service. 

5.  The Veteran does not have residuals of shrapnel wounds to the 
right and left knees and left ankle. 

6.  The Veteran's choroidal nevus of the left eye is a congenital 
disorder and is not related to an injury of the left eyebrow 
sustained in an explosion and rollover incident in service. 

7.  The Veteran's current dental disorder is related to disease 
of adjacent non-service-connected teeth.  The loss of teeth in 
service was accommodated by satisfactory bridgework appliances.  

8.  The Veteran does not have a current disability associated 
with a broken nose in service. 

9.  The Veteran's left hand arthritis is not related to an injury 
of his left hand sustained in an explosion and rollover incident 
in service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for unspecified ear 
damage manifesting as bilateral sensorineural hearing loss and 
tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  The criteria for service connection for residuals of a broken 
clavicle have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

3.  The criteria for service connection for degenerative joint 
disease of the right knee have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  

4.  The criteria for service connection for residuals of shrapnel 
wounds to the right and left knees and left ankle have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  The criteria for service connection for a choroidal nevus 
have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

6.  The criteria for service connection for residuals of a dental 
injury have not been met. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

7.  The criteria for service connection for residuals of a nose 
injury have not been met 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

8.  The criteria for service connection for residuals of a left 
hand injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in November 2002 and in March 2005, the RO 
provided notices that met the requirements except that the 
notices did not provide information on the criteria for 
assignment of a rating or effective date.  

With respect to the claims for service connection for residuals 
of injury to the ears, right shoulder, and right knee, the Board 
is granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.   With 
respect to the remaining issues on appeal, the Board concludes 
that notice errors regarding the assignment of a rating and 
effective date were harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  

The claims file contains a Record of Separation from the Armed 
Forces of the United States (Form DD-214) with an overstamp from 
a county registrar, indicating that the document was provided by 
the Veteran.  The Veteran received an honorable discharge and the 
award of the Korean Service Medal with overseas service for one 
year, three months.  The Veteran reported that he received 
multiple injuries in a vehicle accident and was treated by a 
named military physician at an Air Force base in Kimpo, Korea.  
The Veteran also identified by name several fellow soldiers also 
involved in the accident. 

In response to an April 2003 request by the RO, the National 
Personnel Records Center (NRPC) reported that the Veteran's 
service treatment records were likely destroyed in a fire.  In 
September 2003, the RO requested additional searches of unit 
records and medical treatment records at the Kimpo, Korea Air 
Force Base.  In December 2003, the NRPC reported that the only 
additional records recovered were unit morning reports that 
showed the Veteran reported to his engineering unit in Korea in 
mid-October 1953.  The RO informed the Veteran in a January 2004 
rating decision that service treatment records for his period of 
service were not available.   

The Board acknowledges that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   The Board concludes 
that further searches for records of treatment for injuries or 
disorders during the Veteran's service in Korea are not warranted 
as they would likely be unproductive in view of the elapsed time 
and disestablishment of any U.S. military medical care facilities 
at Kimpo.  Nevertheless, the Board will carefully apply the 
benefit-of -doubt rule in this case. 

The Veteran identified two private physicians, now deceased, who 
provided care for right shoulder and right knee disorders from 
January 1956 through November 1995.  Requests for records of this 
care were returned by the U.S. Postal Service as undeliverable.   
Regarding possible statements from fellow soldiers, the Veteran 
did not provide addresses.  VA's responsibility to assist in 
obtaining evidence includes relevant and identified records but 
not to locating and soliciting statements from other veterans.   

VA has also obtained medical examinations in January and February 
2007.  Additional examinations were scheduled in March and July 
2010.  However, the Veteran was unable to appear because he was 
unable to travel the extended distance to the site of the 
examinations due to his physical limitations and a lack of 
adequate transportation.  Medical evidence of record indicates 
that the Veteran is of advanced age with several non-service-
connected disabilities.  The Board concludes that there is good 
cause for the Veteran's failure to appear.  As his disabilities 
are unlikely improve, scheduling additional examinations will be 
unproductive.  The Board must evaluate the claims on the basis of 
the evidence of record.  See 38 C.F.R. § 3.655 (2010).  

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served in a U.S. Army engineering unit including 
service in Korea from October 1953 to December 1955.   The 
Veteran does not contend nor do the records show that he 
participated in combat.  He contends that the disorders on appeal 
were the result of injuries sustained in an explosion and vehicle 
rollover incident during service in Korea.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis).

As a preliminary matter, the Board concludes that the Veteran's 
lay evidence of involvement in an explosion and rollover incident 
in a military vehicle in Korea is both competent and credible.  
There is service personnel record evidence of his presence in 
Korea in October 1953.  The nature and circumstances of the 
incident are consistent with his location, assigned duties, and 
the likelihood of road mines in the area only a few months after 
the cessation of hostilities in July 1953.  The Veteran's 
description of the incident was accepted by an orthopedic 
examiner in 2007 as consistent with imaging studies and current 
disorders of the right shoulder and knee.  Moreover, the Veteran 
identified by name other soldiers present at the explosion and 
the identity by name of the facility and attending physician who 
provided immediate treatment.  There is no evidence to the 
contrary.  Resolving all doubt in favor of the Veteran, the Board 
concludes that the incident occurred.   The Board will proceed to 
evaluate whether the Veteran currently has residual disabilities 
and whether any current disabilities are related to the incident.  

Unspecified Damage to the Ears

In a February 2005 statement, the Veteran noted that he wore 
cotton in his ears for a long time after the road explosion.  VA 
outpatient treatment records from March 2002 to March 2010 are 
silent for any symptoms, diagnoses, or treatment for organic ear 
disorders or loss of hearing acuity.  

In January 2007, a VA physician noted the Veteran's reports of 
the explosion in Korea in 1953 and that his ears drained fluid 
for two years.  He reported that he never sought medical 
treatment for the symptoms.  The physician noted that the 
eardrums were likely perforated at the time of the explosion but 
with apparent spontaneous healing.  On examination, the physician 
noted no organic ear deficits and diagnosed traumatic perforation 
of the tympanic membranes now healed with no conductive hearing 
loss.  However, the physician referred the Veteran for an 
examination for sensory hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In February 2007, a VA audiologist noted the Veteran's report of 
the explosion and vehicle rollover in Korea and that he worked in 
construction projects during service and for forty years after 
service.  The Veteran also reported loss of hearing acuity and 
recurrent tinnitus.   An audiometric test showed puretone 
threshold values of 50, 65, 70, 85, and 100 decibels at 500, 
1000, 2000, 3000, or 4000 Hertz respectively in the right ear and 
50, 65, 80, 95 and 105+ decibels at the same frequencies in the 
left ear.  Speech discrimination scores were 38 percent on the 
right and 42 percent on the left.  The audiologist diagnosed 
moderate to profound bilateral sensorineural hearing loss and 
tinnitus.  The audiologist concluded that it was at least as 
likely as not that the hearing loss and tinnitus were related to 
military noise exposure.  The audiologist did not comment on the 
contribution of post-service construction work on the etiology of 
the disability.  

The Board concludes that service connection is warranted for 
bilateral hearing loss and tinnitus.  The Board concluded that a 
roadside explosion and vehicle rollover occurred.  There is 
credible medical evidence of a diagnosis of current hearing loss 
and tinnitus that meets the VA criteria for disability, and a 
credible medical opinion indicating that the current disabilities 
are related to the explosion in service.  
Right Collar Bone and Right Knee

In a December 2002 statement, the Veteran reported that he 
received treatment including elastic bandages, ice packs, fluid 
draining, steroid injections, and oral medication for his right 
shoulder and right knee from two physicians from January 1956 to 
November 1995.  He noted that both physicians are now deceased.  
In a February 2005 statement, the Veteran reported that he 
sustained a broken right collar bone and that he cut, bruised, 
and wrenched his right knee in the explosion and rollover 
incident.  

VA primary care records starting in March 2002 showed that the 
Veteran used over the counter medication for arthritis pain in 
the right knee.  In July 2002, VA X-rays of the right knee showed 
narrowing of the medial facet joint compartment with mild 
degenerative changes, a loose body, and effusion.  In December 
2002, a VA physician referred to an August 2002 magnetic 
resonance image of the right knee that showed a torn meniscus.  
Similar findings were noted on an X-ray report in December 2003, 
although an examiner at that time noted that the Veteran could 
not recall any trauma to the right knee.  A physician prescribed 
a steroid injection.   The records are silent for any right 
shoulder symptoms.  

In January 2007, a VA nurse practitioner (NP) noted the Veteran's 
report of the vehicle incident in service and that he had worked 
in construction after service until 1994 and then as a handyman 
until 2005.  The Veteran reported that he fractured his clavicle 
in the vehicle incident and currently had difficulty performing 
overhead tasks with his right arm.  He also reported that he 
experienced recurrent knee pain starting after the incident.  On 
examination, the NP noted limitation of motion in flexion and 
abduction of the right shoulder.  X-rays showed degenerative 
changes at the acromioclavicular (AC) joint and a distal shaft 
fracture deformity.  The NP diagnosed right shoulder clavicle 
fracture.  The NP noted a range of motion of the right knee as 10 
to 70 degrees with effusion and crepitus and diagnosed bilateral 
degenerative joint disease and chondromalacia of the right knee.  
The NP concluded that the current symptoms and imaging were 
consistent with the Veteran's report of injury in service and 
that the degenerative joint disease of the right shoulder and 
right knee were at least as likely as not related to the 
incident.    
The Board concludes that service connection is warranted for 
residuals of a fracture of the right clavicle (claimed as broken 
right collar bone) and degenerative joint disease of the right 
knee (claimed as right knee injury).  The Board concluded that a 
roadside explosion and vehicle rollover occurred.  There is 
credible medical evidence of a diagnosis of current degenerative 
joint disease of the right knee and right AC joint and residuals 
of a fracture of the right clavicle and a credible medical 
opinion that the current disabilities are related to the 
explosion in service.  

Shrapnel Wounds of the Right and Left Knees and Left Ankle 

None of the examiners or primary care clinicians who evaluated 
the Veteran's right knee noted any reports of shrapnel wounds, 
scars, or other residuals associated with a foreign body wound of 
the right knee.  In January 2007, the NP noted that the Veteran 
contended that the shrapnel wounds were to the left medial lower 
leg.  The Veteran denied any complaints related to the scars.  On 
examination, the NP noted that no scars were observed on the left 
leg.  All other VA outpatient records are silent for any 
symptoms, diagnoses, or treatment for any residuals of shrapnel 
wounds of the legs.  

The Board concludes that service connection is not warranted for 
shrapnel wounds of the right and left knees and left ankle.  The 
Veteran is competent to report that he incurred shrapnel wounds 
at the time of the explosion and vehicle rollover incident.  
However, while the injury may have occurred just as the Veteran 
reported, the credible lay and medical evidence is that the 
wounds healed with no residual scars.  The Veteran acknowledged 
that he incurs no loss of function due to the wounds.  Therefore, 
as there is no current disability associated with the wounds, 
service connection is denied. 

Choroidal Nevus 

In a February 2005 statement, the Veteran reported that he 
sustained a very bad bruise and cut above his left eye in the 
area of the eyebrow in the explosion and rollover incident.  VA 
outpatient records starting when the Veteran became a new patient 
at a VA clinic in March 2002 have been obtained.  The Veteran 
reported that a VA physician found a freckle behind his left eye 
in 2002 and had asked the Veteran whether he had ever had "a 
hard lick in the eye."  A record of this treatment encounter is 
not in the claims file.  However, in February 2004, an eye clinic 
examiner noted that the Veteran reported no pain or changes in 
symptoms.  In June 2003, a magnetic resonance image of the brain 
was obtained to investigate a suspicious choroidal lesion of the 
left eye.  No abnormalities were seen in either orbit.  

In March 2005, a VA eye clinic physician noted that the Veteran 
was scheduled to follow up on his eye in April 2004 but had 
cancelled five appointments.  The Veteran presented for a follow 
up with no complaints of loss of visual acuity.  On examination, 
the physician noted a pigmented lesion in the left eye.  The 
physician noted the results of the 2003 magnetic resonance image, 
a digital image obtained in February 2004, and a concurrent 
ultrasound image that showed no elevation, excavation, or 
thickening.  The physician diagnosed a stable choroidal nevus.  

A nevus is any congenital lesion of the skin.  A choroidal nevus 
is a flat or slightly raised uveal nevus of the choroid.  
Dorland's Illustrated Medical Dictionary, 1135-36, 28th Ed. 
(1994). 

In January 2007, a VA physician noted the Veteran's report of the 
explosion and rollover incident and cut to his left eyebrow.  The 
Veteran reported that since that injury, he experienced blurred 
vision in his left eye and was later diagnosed with a freckle in 
the back of his eye.  The Veteran reported that his blurred 
vision had become worse in the last year.  The Veteran denied 
other symptoms such as diplopia, visual field defect, watery or 
swollen eyes, or the use of eye drops.  The Veteran reported that 
he underwent bilateral cataract surgery and continued to 
experience mild distortion of vision in the left eye.  
Uncorrected distant vision was 20/30 and 20/70 and corrected 
distant vision was 20/20 and 20/50 in the right and left eyes 
respectively.  Visual field, extraocular motility, external, and 
papillary examinations were normal.  Lens examination showed 
intraocular implants in both eyes.  A posterior segment 
examination was normal with the exception of a hyperpigmented 
gray-black nevus with white flecks on the surface and a small 
nevus superior to the supertemporal arcade of the left eye.  
The physician diagnosed a large choroidal nevus in the left eye 
that was stable with comparison to previous examinations noted in 
electronic records.  The physician also diagnosed mild 
astigmatism and presbyopia of both eyes and an unexplained 
limitation in best corrected visual acuity on the left.  The 
physician recommended additional testing to investigate pathology 
such as subretinal neovascularization.  However, the physician 
concluded that the choroidal nevus was less likely than not 
related to military service because the injury to the eyebrow was 
not likely a cause for a nevus as these tend to occur in a 
congenital manner and not secondary to trauma.  

In March 2010, a VA primary care clinician noted that the Veteran 
denied any symptoms of blurring vision.  

The Board concludes that service connection for a choroidal nevus 
of the left eye is not warranted because the disorder first 
manifested many years after service and is not related to any 
aspect of service including trauma to the left eyebrow.  The 
Board places greatest probative weight on the opinion of the VA 
eye physician in 2007 that acknowledged the report of eyebrow 
injury but concluded that the nevus is a congenital lesion and 
not associated with trauma.  The Board acknowledges the Veteran's 
report that a physician in 2002 asked him about a traumatic 
injury to the eye.  However, that question does not represent a 
medical conclusion that the nevus was caused by trauma, an 
etiology clearly contradicted by the physician in 2007.  The 
Board further considered whether the Veteran's visual acuity 
limitation is a residual of the eyebrow injury but concludes that 
it is not related to trauma.  The physician in 2007 was aware of 
the trauma, diagnosed the visual acuity limitation, and ordered 
additional testing to investigate an occult pathology.  Although 
he had the opportunity to do so, the physician did not associate 
the vision acuity with the trauma.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current choroidal nevus manifested many years 
after service and is not related to his active service including 
a cut and bruise of his eyebrow in a vehicle accident.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Dental and Nose Injury

In a February 2005 statement, the Veteran reported that he 
"broke his nose, busted some teeth" in the explosion and 
rollover incident.   In a July 2005 letter, the Veteran noted 
that his teeth were not a disability but that when his teeth were 
broken in the incident, bridge work was installed and was 
satisfactory until adjacent teeth that held the bridge "went 
bad."  The Veteran contended that the bridgework was done 
improperly.  The Veteran reported that he had unspecified 
difficulty with his nose.  

VA outpatient treatment records from March 2002 to March 2010 are 
silent for any dental symptoms that had an impact on overall 
health or any nasal symptoms.   In March 2003, a magnetic 
resonance image of the brain showed a small cavum septum 
pellucidum that the evaluator diagnosed as not clinically 
significant.  The Veteran did not appear for a scheduled 
examination of both contended disorders in April 2010.  

The Board concludes that service connection for dental injury is 
not warranted.  Although the Board concludes that the Veteran's 
report of lost teeth in the vehicle incident is credible, the 
Veteran also reported that he received military dental treatment 
that was satisfactory until adjacent teeth required additional 
work after service.  As the current dental deficiencies arose 
from deterioration of teeth unaffected during the incident, 
service connection for additional dental work is not warranted.  
The Board acknowledges the Veteran's contention that the military 
appliance was defective.  The Veteran's lay contentions are not 
competent evidence because the adequacy of a dental appliance 
requires expertise in dental medicine.  The Veteran did not 
appear for an examination, and there are no notations in the 
primary care records of a dental disability that affects 
nutrition or overall health.  Moreover, the Veteran noted that 
the military appliance was satisfactory until adjacent teeth 
deteriorated after service.   

The Board concludes that service connection for a nose injury is 
not warranted because there is no credible lay or medical 
evidence of a current disorder.  VA outpatient records are silent 
for any complaints related to the nose structure, and the 2003 
imaging study showed a deviation that was not clinically 
significant.  The Veteran contends that his nose was broken in 
the incident in service, and the Board concludes that his 
contention is credible.  However, he has not reported any current 
and specific nasal symptoms or disfigurement related to the nasal 
fracture and none were noted by primary care clinicians.  
Therefore, the Board concludes that there is no current nasal 
disability.  

As the preponderance of the evidence is against the claims for 
service connection for dental and nasal disorders, the "benefit 
of the doubt" rule is not for application, and the Board must 
deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Hand

In a February 2005 statement, the Veteran reported that he 
"busted up and mashed his left hand, almost mashed one of my 
fingers off" in the explosion and rollover incident.  In July 
2005, the Veteran noted that he had a "bad looking finger" with 
visible scars and limited use of his left hand.  

VA outpatient treatment records from March 2002 to March 2010 are 
silent for any symptoms of pain or limitation of use of the left 
hand.  

In January 2007, the Veteran underwent VA examination of the 
musculoskeletal joints and scars.  The examiners did not note any 
reports by the Veteran of scars or limitation of function of the 
left hand.  X-rays of both hands showed faint calcific 
atherosclerotic calcifications of the radial arteries of both 
hands, an old scaphoid fracture of the right hand, but no 
fracture of the left hand.  Both hands had spurring at several 
interphalangeal joints.  The radiologist noted that the spurring 
was suggestive of "some sort of arthritis."  

The Board concludes that service connection for a left hand 
injury is not warranted.  Although the Board concludes that the 
Veteran's report of a left hand injury in the vehicle accident is 
credible, the weight of credible lay and medical evidence is that 
Veteran did not incur a chronic disability of the hand and that 
the current arthritis is not related to service.  The Veteran was 
scheduled for a VA examination in part to obtain a medical 
evaluation and opinion on the origin of any current disability.  
As the Veteran was unable to appear, the Board must decide the 
appeal on the lay and medical evidence of record.  

As discussed above, a VA nurse practitioner in January 2007 noted 
the Veteran's reports of working in construction or as a handyman 
after service for approximately 50 years until 2005.  VA 
outpatient records do note disabilities of the right knee but 
none of the left hand.  The only relevant medical evidence 
regarding the left hand is X-ray imaging of both hands obtained 
in 2007.  Notably, an old fracture was identified on the right 
hand and "some sort of arthritis" of both hands.  As the 
arthritic indications appear on both hands with no evidence of 
fractures consistent with "mashing" of the fingers and as the 
Veteran engaged in employment requiring manual skills for 50 
years, the Board concludes that the current arthritis is not 
related to trauma only of the left hand in service.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current arthritis of the left hand first 
manifested many years after service and is not related to his 
active service including trauma to the left hand in a vehicle 
accident in service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for unspecified damage to the ears manifested 
as bilateral hearing loss and tinnitus is granted, subject to the 
legal criteria governing the payment of monetary benefits.

Service connection for residuals of a right broken collar bone is 
granted, subject to the legal criteria governing the payment of 
monetary benefits.
 
Service connection for a right knee injury is granted, subject to 
the legal criteria governing the payment of monetary benefits.

Service connection for residuals of shrapnel wounds to the right 
and left knees and left ankle is denied.  

Service connection for choroidal nevus, claimed as freckle in the 
eye and residuals of an eye injury, is denied. 

Service connection for residuals of a dental injury is denied. 

Service connection for residuals of a nose injury is denied. 

Service connection for residuals of a left hand injury is denied. 




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


